Citation Nr: 1008280	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  09-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
chondromalacia patella, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for left knee 
chondromalacia patella, currently rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 
1980.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the VA Medical and 
Regional Office (RO) in Witchita, Kansas.  

The Veteran failed to appear for a scheduled central office 
hearing in January 2010.  Good cause for the failure to 
appear having not been shown, the hearing request is 
considered withdrawn.  38 C.F.R. § 20.702 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts entitlement to an evaluation in excess of 
10 percent for service-connected right knee chondromalacia 
patella and an evaluation in excess of 10 percent for left 
knee chondromalacia patella.  The Board notes that both the 
right knee and left knee have been rated by analogy under 
Diagnostic Codes 5257-5020.  Diagnostic Code 5257 pertains to 
recurrent subluxation or lateral instability.  Diagnostic 
Code 5020, pertaining to synovitis, instructs that the 
disability be rated on limitation of motion of the affected 
parts as arthritis is rated.  38 C.F.R. § 4.71a (2009).  The 
Board further notes that separate ratings for distinct 
relevant periods of time, based on the facts are for 
consideration.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In this case, x-ray examination of the right knee and of the 
left knee in January 2008 was normal.  A May 2008 VA record 
reflects complaints of chronic bilateral knee pain and notes 
that magnetic resonance imaging (MRI) showed degenerative 
osteoarthritis of the right knee, and a torn meniscus of the 
bilateral knees.  Although it is not required that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted, in this 
case, the Board finds that further development is in order.  

The Board notes that the January 2008 VA examiner reported 
that the right and left knee disability did not prevent him 
working in a desk job or in a job requiring standing.  In 
correspondence received from the Veteran's representative in 
January 2010, it was asserted that the right and left knee 
disabilities severely limited the Veteran's earning potential 
in his occupation as a carpenter, as the associated duties 
required constant standing, walking, squatting and kneeling.  
Therefore based on the aforementioned factors, the Veteran 
should be provided an examination to determine the present 
severity of the service-connected knee disabilities.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA orthopedic examination to 
determine the degree of impairment due 
to the service-connected right knee 
chondromalacia and left knee 
chondromalacia.  The examination report 
should comply with all AMIE protocols 
for rating knee disabilities.  The 
claims file should be made available 
for review in conjunction with the 
examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished and the examination report 
should include full range of motion 
studies (utilizing a goniometer).  The 
RO should request that the examiner 
provide an opinion in regard to the 
degree of impairment due to the right 
knee and left knee disabilities, to 
include an opinion as to whether there 
is additional functional loss with 
repetitive movement, as well an opinion 
in regard to any impact the right knee 
and/or left knee disabilities have on 
the Veteran's employability.  The RO 
should also request that, if the 
examiner identifies any increase in the 
degree of impairment during the 
relevant period, an opinion as to the 
date or dates of any increase be 
provided, to the extent possible.  A 
complete rationale should accompany all 
opinions provided.

2.	In light of the above, the claims 
should be readjudicated.  The RO should 
review any medical opinion obtained to 
ensure that the remand directives 
herein have been accomplished, and if 
not, the claims file should be returned 
to the examiner for further development 
in that regard.  If the benefits sought 
on appeal remain denied, a supplemental 
statement of the case should be issued 
and the Veteran afforded a reasonable 
opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


